             Case 20-32519 Document 2489 Filed in TXSB on 05/21/21 Page 1 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                )Case No. 20-32519 (DRJ)
                    Reorganized Debtors.                        )
                                                                ) (Jointly Administered)
                                                                )

                        LIQUIDATING TRUSTEE’S SIXTEENTH
             OMNIBUS OBJECTION TO CLAIMS (BOOKS AND RECORDS CLAIMS)

    THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING
    THE COURT TO DISALLOW, OR REDUCE AND ALLOW, A CLAIM THAT YOU
    FILED IN THESE BANKRUPTCY CASES. YOU SHOULD IMMEDIATELY
    CONTACT THE OBJECTING PARTY TO RESOLVE THE DISPUTE. IF YOU DO
    NOT REACH AN AGREEMENT, YOU MUST FILE A RESPONSE TO THIS
    OBJECTION AND SEND A COPY OF YOUR RESPONSE TO THE OBJECTING
    PARTY WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON YOU. YOUR
    RESPONSE MUST STATE WHY THE OBJECTION IS NOT VALID. IF YOU DO NOT
    FILE A RESPONSE WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON
    YOU, YOUR CLAIM MAY BE DISALLOWED WITHOUT A HEARING.


    THIS OBJECTION SEEKS TO DISALLOW, OR REDUCE AND ALLOW, CERTAIN
    CLAIMS. CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR
    NAMES AND CLAIMS ON SCHEDULE 1 TO EXHIBIT B ATTACHED TO THIS
    OBJECTION.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.

                                                         -1-
        Case 20-32519 Document 2489 Filed in TXSB on 05/21/21 Page 2 of 9




        The trustee (the “Liquidating Trustee”) for the Liquidating GUC Trust2 in the chapter 11

cases of the above-captioned reorganized debtors (collectively, the “Reorganized Debtors,” and

prior to the Effective Date, the “Debtors”) respectfully states as follows in support of this omnibus

claims objection (this “Objection”), and submits the Declaration of William B. Murphy in Support

of the Liquidating Trustee’s Sixteenth Omnibus Objection to Claims (Books and Records Claims),

attached hereto as Exhibit A (the “Murphy Declaration”).

                                          Jurisdiction and Venue

        1.       This Court has jurisdiction over this case and this matter pursuant to

28 U.S.C. § 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(B).

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409(a).

        2.       The predicates for the relief requested herein are section 502(b) of title 11 of the

United States Code (“Bankruptcy Code”) and Rule 3007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                               Relief Requested

        3.       The Liquidating Trustee seeks entry of an order (the “Order”) (i) disallowing and

expunging or (ii) reducing and allowing, as applicable, the claims identified on Schedule 1 to the

Order (each a “Books and Records Claim,” and collectively, the “Books and Records Claims”)

because they are inconsistent with the Reorganized Debtors’ books and records.

                                            General Background

        4.       On May 7, 2020 (the “Petition Date”), each of the Debtors filed a voluntary petition

with this Court under chapter 11 of the Bankruptcy Code.




2
    Capitalized terms but not otherwise defined herein shall have the meanings given to such terms in Debtors’ Third
    Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”)
    [Docket No. 1793].

                                                        -2-
       Case 20-32519 Document 2489 Filed in TXSB on 05/21/21 Page 3 of 9




       5.      On September 4, 2020, the Court confirmed the Plan by entering the Order

Confirming the Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter 11 of

the Bankruptcy Code [Docket No. 1795] (the “Confirmation Order”).

       6.      On September 25, 2020, the effective date of the Plan occurred (the

“Effective Date”) and the Liquidating GUC Trust was established pursuant to the Plan, the

Confirmation Order, and the Liquidating Trust Agreement. See Liquidating Tr. Agmt. § 2.1.1;

Confirmation Order ¶ 81; Plan art. IV, § D.6. The Plan authorizes the Liquidating Trustee to,

among other things, file objections to general unsecured claims. See Plan art. IV, § D.6.

                              The Claims Reconciliation Process

       7.      On June 19, 2020, the Debtors filed their schedules of assets and liabilities and

statements of financial affairs [Docket Nos. 905-952]. Debtor Neiman Marcus Group LTD LLC

subsequently filed certain amended schedules of assets and liabilities [Docket Nos. 1848, 1889].

       8.      On June 25, 2020, the Court entered its Order (I) Setting Bar Dates for Filing

Proofs of Claim, Including Requests for Payment Under Section 503(b)(9), (II) Establishing

Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving the Form of and

Matter for Filing Proofs of Claim, Including Section 503(b)(9) Requests, (IV) Approving Notice of

Bar Date, and (V) Granting Related Relief [Docket No. 1014].

       9.      On June 26, 2020, the Debtors served their Notice of Deadlines for Filing Proofs

of Claim, Including Requests for Payment Pursuant to Section 503(b)(9) of the Bankruptcy Code

[Docket No. 1091], which provided notice that the deadline for all entities, other than

Governmental Units, to file proofs of claim was July 20, 2020. The deadline for Governmental

Units to file proofs of claims was 180 days after the Petition Date, or November 3, 2020.

       10.     On September 4, 2020, the Court entered the Order (A) Approving Omnibus Claims

Objection Procedures and Filing of Substantive Omnibus Claims Objections, (B) Waiving the

                                                -3-
        Case 20-32519 Document 2489 Filed in TXSB on 05/21/21 Page 4 of 9




Requirement of Bankruptcy Rule 3007(e)(6), and (C) Granting Related Relief [Docket No. 1790]

(the “Omnibus Claims Objection Procedures Order”). The Omnibus Claims Objection Procedures

Order authorizes the Liquidating GUC Trust to file and prosecute omnibus claims objections. See

Omnibus Claims Objection Procedures Order ¶ 2.

        11.       On March 23, 2021, the Court entered the Order Granting Motion of Liquidating

Trustee and Reorganized Debtors for Entry of an Order Extending the Deadline to Object to

Claims to September 20, 2021 [Docket No. 2352].

        12.       To date, over 3,300 claims have been filed against the Debtors. The Liquidating

Trustee and its advisors, in coordination with the Reorganized Debtors and their advisors, have

been working diligently to analyze these claims and any relevant supporting documentation. For

the reasons set forth below and in the Murphy Declaration, the Liquidating Trustee has determined

that the Books and Records Claims should be either allowed in a reduced amount or disallowed in

their entirety.

                                            Basis for Relief

        13.       A filed proof of claim is deemed allowed, unless a party in interest objects.

11 U.S.C. § 502(a). A properly executed and filed proof of claim constitutes prima facie evidence

of the validity and the amount of the claim under section 502(a) of the Bankruptcy Code.

FED. R. BANKR. P. 3001(f).

        14.       To receive the benefit of prima facie validity, however, a proof of claim must assert

factual allegations that would entitle the claimant to a recovery. In re Heritage Org., LLC,

No. 04-35574 (BJH), 2006 WL 6508477, at *8 (Bankr. N.D. Tex. Jan. 27, 2006). Additionally, a

claimant’s proof of claim is entitled to the presumption of prima facie validity under Bankruptcy

Rule 3001(f) only until such time that an objecting party refutes at least one of the allegations that

is essential to the claim’s legal sufficiency. Starnes v. U.S. (In re Starnes), 231 B.R. 903, 912 (N.D.

                                                   -4-
       Case 20-32519 Document 2489 Filed in TXSB on 05/21/21 Page 5 of 9




Tex. 1998). Once an allegation is refuted, “the burden shifts to the claimant to prove by a

preponderance of the evidence.” In re Cong., LLC, 529 B.R. 213, 219 (Bankr. W.D. Tex. 2015);

see also Cavu/Rock Props. Project I, LLC v. Gold Star Constr., Inc. (In re Cavu/Rock Props.

Project I, LLC), 516 B.R. 414, 422 (Bankr. W.D. Tex. 2014). “The ultimate burden of proof always

lies with the claimant.” In re Armstrong, 347 B.R. 581, 583 (Bankr. N.D. Tex. 2006).

       15.     An objection to a proof of claim must be made in writing, and the claimant must be

provided with not less than thirty days’ notice of the hearing to be held in respect of such objection.

See FED. R. BANKR. P. 3007(a). Objections may be joined in an omnibus objection if such

objections are based on the grounds that the claims should be disallowed, in whole or in part, for

any of eight enumerated reasons. See FED. R. BANKR. P. 3007(d). In addition, the Omnibus Claims

Objection Procedures Order provides that claims may be included in an omnibus objection for

“Additional Grounds,” which, as specified in the underlying motion, includes claims that are

inconsistent with the Reorganized Debtors’ books and records. See Omnibus Claims Objection

Procedures Order ¶ 1.

                                 The Books and Records Claims

       16.     As set forth in the Murphy Declaration, the Liquidating Trustee and its advisors, in

coordination with the Reorganized Debtors and their advisors, have thoroughly reviewed the

Reorganized Debtors’ books and records and the claims register and have determined that the

Books and Records Claims are inconsistent with the Reorganized Debtors’ books and records. See

Murphy Decl. ¶ 3. Failure to reduce and allow, or disallow, as applicable, the Books and Records

Claims could result in the applicable claimant receiving an unwarranted recovery against the

Liquidating GUC Trust to the detriment of similarly situated creditors. Id. The relief requested

herein is necessary to prevent any inappropriate distribution of estate funds and to facilitate the



                                                  -5-
         Case 20-32519 Document 2489 Filed in TXSB on 05/21/21 Page 6 of 9




administration of the claims allowance process. Accordingly, the Liquidating Trustee respectfully

requests that the Court enter the Order reducing and allowing those claims listed on Schedule 1B,

or disallowing, as applicable, the Books and Records Claims identified on Schedule 1A to the

Order.

                                      Reservation of Rights

         17.   In the event that any of the Books and Records Claims are not reduced and allowed,

or disallowed, as applicable, on the grounds asserted herein, the Liquidating Trustee hereby

reserves its rights to object to such claims on any other grounds. Additionally, the Liquidating

Trustee expressly reserves the right to amend, modify, or supplement the objections asserted

herein, and to file additional objections to Books and Records Claims or any other claims that may

be asserted against the Debtors or from which a recovery is otherwise sought from the Liquidating

GUC Trust.

         18.   Nothing contained herein or any actions taken pursuant to such relief is intended or

should be construed as: (a) an admission as to the validity of any prepetition claim against a Debtor

entity or such Debtor entity’s estate; (b) a waiver of any party’s right to dispute any prepetition

claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d) an implication

or admission that any particular claim is of a type specified or defined in this Objection or any

order granting the relief requested by this Objection; (e) a request or authorization to assume any

prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a

waiver of the Liquidating Trustee’s rights under the Bankruptcy Code or any other applicable law.

                                   Separate Contested Matter

         19.   To the extent that a response is filed regarding any Books and Records Claim and

the Liquidating Trustee is unable to resolve any such response, each such Books and Records

Claim, and the Objection as it pertains to such Books and Records Claim, will constitute a separate

                                                 -6-
       Case 20-32519 Document 2489 Filed in TXSB on 05/21/21 Page 7 of 9




contested matter as contemplated by Bankruptcy Rule 9014. Further, the Liquidating Trustee

requests that any order entered by the Court regarding an objection or other reply asserted in

response to this Objection be deemed a separate order with respect to each proof of claim.

                                                Notice

       20.     Notice of this Objection has been given to: (a) all parties on the Master Service

List; and (b) holders of the Books and Records Claims. The Liquidating Trustee respectfully

submits that such notice is sufficient and proper under the circumstances and that no other or

further notice is required.



                              [Remainder of Page Intentionally Left Blank]




                                                  -7-
       Case 20-32519 Document 2489 Filed in TXSB on 05/21/21 Page 8 of 9




       WHEREFORE, the Liquidating Trustee respectfully requests that the Court enter the Order

granting the relief requested herein, and such other relief as the Court deems appropriate under the

circumstances.

 Dated: May 21, 2021                       /s/ Michael D. Warner
                                           Michael D. Warner (TX Bar No. 00792304)
                                           Benjamin L. Wallen (TX Bar No. 24102623)
                                           PACHULSKI STANG ZIEHL & JONES LLP
                                           440 Louisiana Street, Suite 900
                                           Houston, TX 77002
                                           Telephone:       (713) 691-9385
                                           Facsimile:      (713) 691-9407
                                           Email: mwarner@pszjlaw.com
                                                   bwallen@pszjlaw.com-and-

                                           -and-

                                           Justin Bernbrock (admitted pro hac vice)
                                           Bryan Uelk (admitted pro hac vice)
                                           Robert B. McLellarn (admitted pro hac vice)
                                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                           70 West Madison Street, 48th Floor
                                           Chicago, Illinois 60602
                                           Telephone:       (312) 499-6300
                                           Facsimile:       (312) 499-6301
                                           Email: buelk@sheppardmullin.com
                                                   rmclellarn@sheppardmullin.com

                                           -and-

                                           Jennifer Nassiri (admitted pro hac vice)
                                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                           333 South Hope Street, 43rd Floor
                                           Los Angeles, CA 90071
                                           Telephone:       (213) 617-4106
                                           Facsimile:       (213) 443-2739

                                           -and-




                                                   -8-
Case 20-32519 Document 2489 Filed in TXSB on 05/21/21 Page 9 of 9



                           Amanda Cottrell, Esq. (TX Bar No. 24064972)
                           Steven Gersten, Esq. (TX Bar No. 24087579)
                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                           2200 Ross Avenue, 24th Floor
                           Dallas, TX 75201
                           Telephone: (469) 391-7400
                           Facsimile: (469) 391-7577
                           Email: sgersten@sheppardmullin.com

                           Counsel for the Liquidating GUC Trust and Mohsin Meghji,
                           in his capacity as trustee of the Liquidating GUC Trust




                                -9-
